Case 2:19-cv-10956-DMG-RAO Document 25 Filed 01/27/20 Page 1 of 2 Page ID #:549


1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
9
                                  WESTERN DIVISION
10

11   LYDIA OLSON, MIGUEL PEREZ,                      Case No.: CV 19-10956-DMG (RAOx)
     POSTMATES INC., and UBER
12   TECHNOLOGIES, INC.                              ORDER RE JOINT STIPULATION
                                                     TO REVISE DEFENDANTS’
13
                         Plaintiffs,                 DEADLINE TO RESPOND TO
14                                                   PLAINTIFFS’ COMPLAINT AND
             v.                                      SUBSEQUENT BRIEFING
15
                                                     SCHEDULE [22]
     STATE OF CALIFORNIA; XAVIER
16
     BECERRA, in his capacity as Attorney
17   General of the State of California; and
18
     “JOHN DOE,” in his official capacity,

19                       Defendants.
20

21

22

23           Having read and reviewed the parties’ Joint Stipulation to Revise Defendants’
24   Deadline to Respond to Plaintiffs’ Complaint and Subsequent Briefing Schedule, the
25   Court finds good cause therein to revise Defendants’ deadline to respond to the
26   complaint and subsequent briefing schedule as follows:
27           1.    Defendants’ response to Plaintiffs’ Complaint shall be due on February 13,
28   2020.


                                                 1
Case 2:19-cv-10956-DMG-RAO Document 25 Filed 01/27/20 Page 2 of 2 Page ID #:550


1          2.     In the event Defendants file a Motion to Dismiss, Plaintiffs shall file their
2    Opposition to Defendants’ Motion to Dismiss by March 12, 2020, and Defendants shall
3    file their Reply in Support of their Motion to Dismiss by March 26, 2020.
4          3.     In the event Defendants file a Motion to Dismiss, Defendants will notice
5    the hearing on the Motion to Dismiss on or after April 17, 2020 at 10:00 a.m.
6          4.     In the future, the parties shall avoid submitting requests for continuance or
7    extension of time less than five court days prior to the expiration of the scheduled date.
8    See Initial Standing Order at 11 [Doc. # 11]; Judge Gee’s Procedures and Schedules at
9    ¶ 7, United States District Court, Central District of California website.
10         IT IS SO ORDERED.
11

12   DATED: January 27, 2020                         _________________________________
13                                                   DOLLY M. GEE
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                 2
